ATTORNEY GRIEVANCE COMMISSION *                          IN THE
  OF MARYLAND                                            COURT OF APPEALS
                                                         OF MARYLAND
       Petitioner,
                                                         Misc. Docket AG No. 70
V.
                                                         September Term, 2016
DIANA BETH DENRICH
                                                         In the Circuit Court
       Respondent.                                       for Frederick County
                                                         Case No. 10-C-17-002142

                                         ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 19-736, and the Respondent's acknowledgement herein that she

committed professional misconduct in violation of Rule 8.4(6) of the former Maryland

Lawyers' Rules of Professional Conduct, in effect at the time of the misconduct, it is this

11th day of December ,2017,

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Diana Beth

Denrich, be and she is hereby disbarred from the practice of law in the State of Maryland,

and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Diana Beth Denrich

from the register of attorneys in this Court, notify Respondent of the filing of this Order in

accordance with Maryland Rule 19-742(a)(I ), and comply with the notice provisions set

forth in Maryland Rule 19-761(b).


                                                           /s/ Clayton Greene Jr.
                                                         Senior Judge